March 9,200O



Mr. Charles E. McMahen                           Opinion No. JC-0194
Chair, University of Houston System
 Board of Regents                                Re:        Whether the governing board of an
3 100 Cullen Boulevard, Suite 205                institution of higher education may conduct a
Houston, Texas 772046732                         meeting by telephone or videoconference    call:
                                                 Reconsideration    of Attorney General Opinion
                                                 DM-478 (1998) (RQ-0129-JC)
Dear Mr. McMahen:

        You ask whether the governing board of an institution ofhigher education may hold a regular
meeting of the board where a quorum of board members is present at the meeting location, and other
members attend via a telephone or videoconferencing connection. In connection with this question,
you ask us to reconsider Texas Attorney General Opinion DM-478 (1998). We conclude that the
governing board of an institution of higher education may not hold a regular meeting with board
members participating from remote locations except as expressly authorized by the Open Meetings
Act. A governmental body may hold a regular meeting where a quorum is present at one location
and other board members participate by videoconference call if it complies with section 55 1.127 of
the Government Code. The Open Meetings Act does not authorize the board to conduct its regular
meetings by telephone nor does it allow a board member to participate in a regular meeting by
telephone. Attorney General Opinion DM-478 correctly stated the law when issued and has not been
superceded by statute or court decision. Accordingly, we find no basis for altering its conclusions.

         You state that the Board of Regents of the University of Houston System would like to hold
regular meetings at which a quorum is present but some members are unable to attend in person.
Letter from Mr. Charles E. McMahen, Chair, University of Houston System Board of Regents, to
Honorable John Comyn, Texas Attorney General (Oct. 8,1999). The absent members would be able
to participate via telephone from a remote location. Id. You ask whether a goveming board may
hold regular meetings with a quorum physically present, and have board members participate in the
meeting by means oftelephonic connections which are audible to the public. In connection with this
question, you ask us to reconsider Attorney General Opinion DM-478, which concluded that the
governing body of an institution ofhigher education was not authorized to conduct a regular meeting
by telephone conference call. Tex. Att’y Gen. Op. No. DM-478 (1998) at 4.

       The Open Meetings Act (the “Act”), TEX. GOV’T CODE ANN. ch. 55 1 (Vernon 1994 & Supp.
2000), includes several provisions that authorize members of a governmental body to participate
in meetings using telephone or videoconference      connections.  See TEX. GOV’T CODE ANN.
Mr. Charles E. McMahen        - Page 2                (X-0194)




$8 551.121-551.127 (Vernon 1994 & Supp. 2000). Before these provisions were adopted, the Act
did not permit governmental    bodies to meet by telephone or videoconference      call, nor did it
authorize any board member to participate from a remote location using telephonic or
videoconference connections. Tex. Att’y Gen. Op. No. JM-584 (1986); see also Tex. Att’y Gen. Op.
No. DM-207 (1993) (in absence of specific legislative authorization, a governmental body may not
permit a member to participate in a meeting via live video transmission).         A member of a
governmental body subject to the Act may participate in a meeting from a remote location only as
expressly authorized by the Act.

        You cite two provisions of the Open Meetings Act as relevant to your question. Section
55 1.121 of the Government Code allows the governing board of an institution of higher education
to hold a meeting by telephone conference call if

                     (1) the meeting is a special called meeting and immediate action
                is required, and

                    (2) the convening at one location of a quorum of the governing
                board is difficult or impossible.

TEX. GOV’T CODE       ANN. 3 551.121 (Vernon 1994); see also id. 5 551.125 (Vernon Supp. 2000)
(similar authorization for all governmental bodies). This provision applies only when immediate
action is required and it is difficult or impossible to convene a quorum at one location. It does not
authorize the board to conduct a regular meeting by telephone, or allow a board member to
participate in a regular meeting by telephone.

        Section 55 1.127 of the Government Code’ allows a governmental body to hold a meeting by
videoconference   call “only if a quorum of the governmental body is physically present at one
location of the meeting.” Id. § 55 1.127(b) (V emon Supp. 2000). In addition to the usual notice
requirements set out in subchapter C of the Act, meetings held by videoconference call are subject
to the following notice requirements:

                         The notice of a meeting to be held by videoconference call
                 must specify as a location ofthe meeting the location where a quorum
                 of the governmental body will be physically present and specify the
                 intent to have a quorum present at that location. In addition, the
                 notice of the meeting must specify as a location of the meeting each
                 other location where a member of the governmental body who will



         ‘This provision was enacted in 1997 as section 55 1.126 of the Government Code and renumbered as section
551.127 of the Government Code in 1999. See Act ofMay 30, 1997,75tb Leg., RX, ch. 1038, 5 2,1999 Tex. Gem
Laws 3896-97, renumbered by Act of Apr. 23, 1999,76th Leg. R.S., ch. 62,s 19.01(50), 1999 Tex. Gen. Laws 127,
414. Thus, the Government Code section 551.126 addressed in Attorney General opinion DM-478 (1998) is now
section551.127.
Mr. Charles E. McMahen      - Page 3              (X-0194)




                participate in the meeting will be physically present during the
                meeting. Each of the locations shall be open to the public during the
                open portions of the meeting.

Id. 5 551.127(d).

         Additional detailed requirements in section 551.127 are designed to ensure that board
members are audible and visible to one another and to members ofthe audience. Each open portion
of a meeting held by videoconference call must be visible and audible to the public at each location
specified in the notice, id. 9 55 1.127(e), and each location must have two-way communication with
each other location during the entire meeting.           Id. 5 551.127(g).    Each participant in the
videoconference call, while speaking, must be clearly visible and audible to each other participant,
and, during the open portion of the meeting, to the members of the public in attendance at the
location of the meeting. The Department of Information Resources is required to adopt rules
specifying minimum standards for audio and video signals at the meeting, id. 9 55 1.127(h), and if
technical difficulties cause the quality ofthe audio or video signal to fall below those standards, the
governmental body must recess or adjourn the meeting. See Tex. Att’y Gen. Op. No. DM-480
(1998) at 2-3.

         Section 551.127 of the Government Code clearly requires that all participants in a
videoconference    under its provisions be able to see as well as hear one another throughout the
meeting and, during open portions of the meeting, to be seen and heard by members of the public.
The Open Meetings Act does not authorize the board of an institution ofhigher education to conduct
its regular meetings by telephone nor does it allow a board member to participate in a regular
meeting by telephone. Accordingly, the governing board of an institution of higher education may
not hold a regular meetings where a quorum is physically present and board members participate in
the meeting from remote locations by means of telephonic connections which are audible to the
public. We decline to overrule or modify Attorney General Opinion DM-478.
Mr. Charles E. McMahen     - Page 4              (X-0194)




                                       SUMMARY

                         No governmental body subject to the Open Meetings Act may
               hold a meeting by telephone or videoconference except as expressly
               authorized by the Act. The governing board of an institution of
               higher education may hold a regular meeting where a quorum is
               present at one location and other members               participate  by
               videoconference    call if the board complies with the provision of
               Government Code section 551.127. The governing board of an
               institution of higher education may hold a meeting by telephone
               conference call pursuant to section 55 1.12 1 of the Government Code
               only when immediate action is required and it is difficult or
               impossible to convene a quorum at one location. The Open Meetings
               Act does not authorize the board of an institution of higher education
               to conduct its regular meetings by telephone, nor does it allow a
               board member to participate in a regular meeting by telephone.
               Attorney General Opinion DM-478 (1998) is affirmed.

                                              Yorsve        trul,



                                            4JYv
                                              JOHN     CORNYN
                                              Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General - Opinion Committee